_____________

           No. 95-3389MN
           _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
     v.                                 *
                                        *
Aaron John Moog,                        *
                                        *
                   Appellant.           *

           _____________

           No. 95-3417MN
           _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeals from the United States
                                        *   District Court for the District
     v.                                 *   of Minnesota.
                                        *
Duane Dorvan Gilleshammer,              *   [UNPUBLISHED]
                                        *
                   Appellant.           *

           _____________

           No. 95-4184MN
           _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
     v.                                 *
                                        *
James Dillon Smith,                     *
                                        *
                   Appellant.           *
                                  _____________

                         Submitted:     July 23, 1996

                               Filed: August 2, 1996
                                   _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                                     _____________

PER CURIAM.


      Aaron John Moog, Duane Dorvan Gilleshammer, and James Dillon Smith
appeal   from    the   guidelines    sentences   imposed   by   the   district    court
following their guilty pleas to drug charges.           We affirm.


I.    Aaron John Moog


      Moog    pleaded    guilty     to   distributing   cocaine.      Moog   admitted
distributing three kilograms of cocaine, and stipulated he was accountable
under U.S.S.G. § 1B1.3 for five to fifteen kilograms of cocaine.                   Moog
argues the district court should have granted him a four-level minimal-
participant decrease under U.S.S.G. § 3B1.2, rather than a three-level
decrease, because he was among the least culpable of those involved in the
criminal activity at issue.       We conclude the district court did not clearly
err in denying Moog a four-level decrease.           See United States v. Rice, 49
F.3d 378, 383 (8th Cir.) (standard of review), cert. denied, 115 S. Ct.
2630 (1995).      Even assuming Moog acted as a drug courier on only one
occasion, he was involved with a significant amount of cocaine.                  United
States v. Garvey, 905 F.2d 1144, 1146 (8th Cir. 1990) (per curiam).


II.   Duane Dorvan Gilleshammer


      Gilleshammer pleaded guilty to possessing cocaine with intent to
distribute.     Gilleshammer contends he is eligible for relief under U.S.S.G.
§ 5C1.2, which requires a district court to sentence a defendant within the
applicable guidelines range regardless of any statutory minimum sentence
if the court finds the defendant meets all of the conditions listed in
§ 5C1.2(1)-(5).     To establish his eligibility, Gilleshammer must not have
more than one criminal




                                          -2-
history point "as determined under the sentencing guidelines."                     Id.
§ 5C1.2(1).


        Gilleshammer was assigned two criminal history points under U.S.S.G.
§ 4A1.1 in his presentence report.       Finding that the resulting Category II
criminal history overstated the seriousness of Gilleshammer's past criminal
conduct or the likelihood of his committing other crimes, the district
court     departed   downward    under    U.S.S.G.     §    4A1.3     and   calculated
Gilleshammer's guidelines range based on a Category I criminal history.
The resulting sentencing range of 46 to 57 months, however, was subject to
a   statuary   mandatory    minimum   sentence    of   60   months.     See   U.S.S.G.
§ 5G1.1(b) (where statutory minimum sentence exceeds the guidelines range,
statutory minimum sentence becomes guidelines sentence).               At sentencing,
the district court refused to apply § 5C1.2 to sentence Gilleshammer within
the 46-to-57 month range.


        Reviewing de novo, we agree with the district court that Gilleshammer
is not entitled to relief under § 5C1.2.         See United States v. Polanco, 53
F.3d 893, 895 (8th Cir. 1995) (standard of review), cert. denied, 116 S.
Ct. 2554 (1996).     As the commentary to § 5C1.2 explains, more than one
criminal history point, as determined under the sentencing guidelines
"means more than one criminal history point as determined under § 4A1.1."
U.S.S.G. § 5C1.2 n.1.      The district court's decision to treat Gilleshammer
as a Category I offender under § 4A1.3 does not change the fact that
Gilleshammer had two criminal history points under § 4A1.1.                 See United
States v. Resto, 74 F.3d 22, 28 (2d Cir. 1996) (rejecting argument that
defendant who had more than one criminal history point qualified for
§ 5C1.2 relief on ground that district court departed under § 4A1.3 and
treated defendant as if he had only one criminal history point); United
States v. Valencia-Andrade, 72 F.3d 770, 773-74 (9th Cir. 1995) (same).




                                         -3-
III. James Dillon Smith


       Before pleading guilty to aiding and abetting the distribution of
cocaine, Smith moved to dismiss the indictment on double jeopardy grounds.
Smith contended an earlier administrative forfeiture of his property under
21    U.S.C.   §§   881(a)(4)    and   (a)(6)    was   punishment     and   barred   his
prosecution.        The district court denied the motion.              Smith's double
jeopardy argument is foreclosed by the contrary holdings of the United
States Supreme Court and this court.       See United States v. Ursery, No. 95-
345, 64 U.S.L.W. 4565, 4572 (U.S. June 24, 1996) (a civil forfeiture under
§ 881(a)(6) is not punishment for double jeopardy purposes); United States
v. One 1970 36.9' Columbia Sailing Boat, No. 95-3158, 1996 WL 403038, at
*3 (8th Cir. July 19, 1996) (same under § 881(a)(4)).


       Smith raises two other issues.           First, Smith--who received a two-
level aggravating-role enhancement under U.S.S.G. § 3B1.1(c)--contends the
district court improperly failed to grant his request for disclosure of any
relevant portions of his codefendants' presentence reports.             Smith contends
the    information    would   support   his     theory   that   the   government     had
inconsistently applied the same evidence to assign differing role levels
among the codefendants.          Smith contends this inconsistent application
created an illegal sentencing disparity.         The sentencing court rather than
the government, however, was responsible for the sentencing adjustments
made in each case, and Smith cannot rely on his codefendants' sentences as
a yardstick for his own.        See United States v. Granados, 962 F.2d 767, 774
(8th Cir. 1992).      To the extent Smith is challenging the aggravating-role
enhancement, we conclude the district court did not clearly err in
assessing the enhancement, because the evidence showed Smith supervised at
least one other person.         See United States v. Hazelett, 80 F.3d 280, 284
(8th Cir. 1996).




                                         -4-
     Finally, Smith challenges the district court's refusal to depart
downward under U.S.S.G. § 5K2.0.         Smith contends he was entitled to a
departure because his guilty plea influenced other defendants to plead
guilty,   and   because   of   the   alleged   disparity   between   his   and   his
codefendants' sentences.        Because we conclude the district court was
clearly aware of its authority to depart and chose not to do so, we may not
review this claim.    See United States v. Jenkins, 78 F.3d 1283, 1290-91
(8th Cir. 1996).


     We thus affirm the sentences imposed by the district court.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -5-